Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 07/22/2021.  These drawings are acceptable.

Response to Arguments
Applicant’s response filed on 07/22/2021 overcomes the previously raised Drawing Objections, Objections to the Specification and the Claim Objections. The Office notes that most but not all the 112b rejections were overcome (claim 4 was not fully addressed, see the 112b rejection below) and that the 112f claim interpretation was not challenged in the response and as such the 112f Claim Interpretation raised in the previous Office Action is maintained. 
However, Applicant's arguments filed 07/22/2021 have been fully considered but they are not persuasive. The Applicant argues that the problems addressed in the application: a) excess forces between the closure member 208, the retainer 210B and the movable portion 210C and b) the geometry of the ball seat 208G are not recognized by the Taku reference and as such one of ordinary skill in the art would not found motivation to modify Girouard with the teachings of Taku to obtain a solution such as the one provided by the claimed valve apparatus.
The Office respectfully disagrees, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Furthermore, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., forces acting on closure member 208, the retainer 210B and the movable portion 210C and the geometry of the ball seat 208G) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Additionally, in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  As it was noted in the previous Office Action, both the valve of Girouard and Taku are safety devices meant to actuate when a fire/high-temperature occurs to relief pressure from a pressure source/tank and that throughout their service life, these devices are kept ready in a closed position by the temperature responsive actuator and trigger assemblies and that the force acting on the inlet/high pressure side of the valve-member/piston can vary due to tank being filled/used or due to ambient temperature changes. In at least C1 L6 – C2 L63 and C5 

    PNG
    media_image1.png
    838
    1217
    media_image1.png
    Greyscale

Based on the teachings of Taku, one of ordinary skill in the art would have been motivated to apply the pressure difference/balancing feature of Taku in the device of sealing/valve member 160 of Girouard since such a modification allows for fluid pressure acting on the first surface to be in fluid communication with the opposite second surface which aids in reducing creep effects acting on the device, which prevents premature failure, thus enhancing the service life of the device which a clear advantage over the Girouard’s original design. As such, sufficient motivation for the modification has been establish, the 103 rejection is proper and the prior art rejection is being maintained.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4, as it was stated in the previous Office Action, recites “a predetermined stimulus” in L11, however this limitation is already recited in intervening claim 1. It is unclear and indefinite if the latter recited limitation is the same as the previously recited limitation or if they are distinct. Based on the record, the Office will assume that they are the same. The Office suggests that the latter recited elements are amended to use the article “the” instead of “a/an” to indicate that they are all the same element.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Girouard (US 9,121,521) in view of Taku (US 6,367,499).
Regarding claim 1, Girouard (US 9,121,521) teaches in Figs. 1-16 (see at least Fig. 10-13 and 15-16) of a valve apparatus (valve 10) comprising: a body (body 20) including an inlet (inlet 17), an outlet (outlet 18), and a fluid passage (passageway 30) extending from the inlet to the outlet; a closure member (sealing member 160 configured as movable valve body) displaceable, relative to the fluid passage, from a closed position (see at least Fig. 11) to an open position (see at least Fig. 13) for effecting fluid communication between the inlet and the outlet; a retainer (ball 15 retaining the valve member 160) for retaining the closure member in the closed position; and an actuator (see the temperature responsive triggering assembly which includes at least a spring biased trigger assembly 130 and a temperature responsive actuator 100) including a stimulus responder (see the temperature responsive trigger 100 configured to include a shape memory alloy wire 106) for receiving a predetermined stimulus (heat such as fire) and effecting release of the closure member from retention by the retainer in response to the receiving of the predetermined stimulus (when sufficient heat such as from a fire occurs in the vicinity of the actuator 100, the shape memory alloy 106 changes shape which in turn pulls the spring biased trigger 130, which frees the ball retainer 15 and allows the valve member 160 to move to the open position to vent pressure from the inlet to the outlet, this prevents a possible explosion from occurring in tank 200); wherein the closure member, the retainer, and the stimulus responder are co- operatively configured such that: while there is an absence of receiving of the predetermined stimulus by the stimulus responder, the closure member is retained by the retainer in the closed position (see Fig. 10-11, notice that the device is a safety device that is biased closed until a fire near the device actuates the safety vent feature); The device of Girouard fails to disclose that the valve member 160 is affected by pressure difference acting on opposite surfaces of the valve 160 with fluid being supplied from the inlet side to the opposite side having the limitations “and (ii) the pressurized fluid is communicated to a second surface fraction of the closure member with effect that the displacement, being urged by the pressurized fluid communicated to the first surface fraction, is opposed;  with effect that a resultant unbalanced force effects displacement of the closure member to the open position”. However, valves that comprises the claimed structure/function are known in the art. 
Taku (US 6,367,499) teaches in Figs. 3-5 of a temperature responsive valve assembly 1 that comprises at least a valve piston 5 that is held in the biased closed One of ordinary skill in the art can recognize that, both the valve of Girouard and Taku are safety devices meant to actuate when a fire/high-temperature occurs to relief pressure from a pressure source/tank and that throughout their service life, these devices are kept ready in a closed position by the temperature responsive actuator and trigger assemblies and that the force acting on the inlet/high pressure side of the valve-member/piston can vary due to tank being filled/used or due to ambient temperature changes. As noted by Taku, see at least C1 L6 – C2 L63 and C5 L1 – C6 L56, creep may occur on the temperature responsive actuator and trigger assembly which can cause premature failure of the device, which is unacceptable on a safety device. Taku’s invention addresses this issue by configuring the piston 5 to include a path 57 that fluidly communicates the inlet fluid pressure with the opposite side of the piston and by configuring the first pressure receiving surface 561 and the opposite second pressure receiving surface 562 to be either the same size/area/diameter or have first surface 561 be larger than the second surface 562 which allows to fluid pressure from the inlet to act on the opposite side of the piston to lower or cancel its own opening force unless a pressure/force difference overcomes the closing bias. This pressure difference feature aids in reducing creep effects and prevents premature failure, thus enhancing the service life of the device. 
It would have been obvious to one of ordinary skill in the art at the time that the invention was effectively field to modify the sealing/valve member 160 of the device of Girouard to include a pressure difference feature, similar to the one as taught Thus, the device of the combination of Girouard of Taku meets all the limitations of claim 1. 
Regarding claim 2 and the limitation of the valve apparatus as claimed in claim 1; wherein: the body defines a first compartment (see in at least Figs. 11 and 13 of Girouard the chamber defined by inlet 17, see also chamber 214 in Figs. 3-5 of Taku) within which the communication of the pressurized fluid to the first surface fraction is effected, and also defines a second compartment (see in at least Figs. 11 and 13 of Girouard the opposite chamber where valve 160 slide into when moved to the open position, see also chamber 8 in Figs. 3-5 of Taku) within which the communication of the pressurized fluid to the first surface fraction is effected; the closure member includes a closure member passage (see path 57 of Figs. 3-5 of Taku); the inlet, the first compartment, the closure member passage, and the second compartment are co-operatively configured such that the inlet fluidly communicates with the second compartment via the first compartment and the closure member passage; the device of 
Regarding claim 3 and the limitation of the valve apparatus as claimed in claim 1; wherein: the cross-sectional surface area of the first surface fraction exceeds the cross- sectional surface area of the second surface fraction; the device of the combination meets this limitation with Taku teaching of an embodiment where the first surface 561 is larger than the second surface 562 (see at least C5 L63 – C6 L10).  
Regarding claim 4, as best understood by the Office and the limitation of the valve apparatus as claimed in claim 1; wherein: the retainer, and the stimulus responder are co-operatively configured such that: while there is the absence of receiving of the predetermined stimulus by the stimulus responder, the retainer is retained by the stimulus responder for preventing displacement of the closure member from the closed position to the open position; and while the retainer is being retained by the stimulus responder, in response to receiving of a predetermined stimulus by the stimulus responder, the retainer becomes released from the retention by the stimulus responder such that the retention of the closure member by the retainer becomes defeatable; the device of the combination meets this limitation as shown in at least Figs. 10-13 of Girouard with the device being maintained in a ready position until it is actuated when a fire occurs in the vicinity of the device.   
Regarding claim 5 and the limitation of the valve apparatus as claimed in claim 1; wherein: the inlet, the closure member, and the retainer are co-operatively configured such that, while the retainer is released from the retention by the stimulus responder, defeating of the retention of the closure member by the retainer is effectible in response 
Regarding claim 6 and the limitation of the valve apparatus as claimed in claim 1; wherein the predetermined stimulus includes heat; the device of the combination meets this limitation with Girouard teaching that the temperature responsive trigger 100 is configured to include a shape memory alloy wire 106 which changes shape when affected by fire/heat (see at least C8 L31-L63).  
Regarding claim 7 and the limitation of the valve as claimed in claim 1; wherein: the stimulus responder includes a temperature responsive portion (a shape memory alloy wire 106); and a material of construction of the temperature responsive portion includes shaped memory alloy material; the device of the combination meets this limitation with Girouard teaching that the temperature responsive trigger 100 is configured to include a shape memory alloy wire 106 which changes shape when affected by fire/heat (see at least C8 L31-L63). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Colon-Morales, whose telephone number 571-270-1741 and fax number is 571-270-2741.  The examiner can normally be reached on Monday-Friday (7:30AM-3:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID COLON-MORALES/Primary Examiner, Art Unit 3753